   Case 3:18-cv-01933-N Document 24 Filed 06/01/20                  Page 1 of 1 PageID 170



                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

                                                     )
 LEXOR MANUFACTURING, LLC,                           )
                                                     )
                                                     )
                                                     )
                     Plaintiff                            Case No. 3:18-CV-01933-N
                                                     )
               vs.                                   )
                                                     )
                                                     )    NOTICE OF DECISION IN INTER PARTES
                                                     )
 LURACO, INC. and LURACO HEALTH &                    )
 BEAUTY, LLC,                                             REVIEW PROCEEDING
                                                     )
                     Defendants.                     )



        Plaintiff and counterclaim defendant Lexor Manufacturing, LLC (“Lexor”) hereby

notifies the Court in the above-entitled action that the USPTO issued a Judgment and Final

Written Decision in the Inter Partes Review proceeding instigated by Luraco Health & Beauty,

LLC (“Luraco”). As set forth in the Judgment, a copy of which is attached hereto as Exhibit A,

the USPTO determined that none of the claims challenged by Luraco were deemed unpatentable,

and none of the challenged claims should be cancelled.

        By way of an order dated December 2, 2018 (Dkt. No. 22), the Court stayed this action

pending this Inter Partes Review. Given that this proceeding has resolved, Lexor respectfully

asks that the Court reopen the case and issue a scheduling order.

Dated: June 1, 2020                                  Respectfully submitted,

                                             By:     /s/ Jeff Grant
                                                     Jeff Grant (Admitted Pro hac vice)
                                                     Email: jgrant@foxrothschild.com
                                                     FOX ROTHSCHILD LLP
                                                     10250 Constellation Blvd., Suite 900
                                                     Los Angeles, CA 90067
                                                     310/228-4483
                                                     Attorneys for Plaintiff
                                                     Lexor Manufacturing, LLC

                                            Page 1 of 1

110491598.v1
